Exhibit 99.3 Date: April 7, 2016 510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: CRH MEDICAL CORPORATION Dear Sir/Madam: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General Meeting Record Date for Notice of Meeting : May 02, 2016 Record Date for Voting (if applicable) : May 02, 2016 Beneficial Ownership Determination Date : May 02, 2016 Meeting Date : June 16, 2016 Meeting Location (if available) : TBA Issuer sending proxy related materials directly to NOBO: Yes Issuer paying for delivery to OBO: Yes Notice and Access (NAA) Requirements: NAA for Beneficial Holders No NAA for Registered Holders No Voting Security Details: Description CUSIP Number ISIN COMMON 12626F105 CA12626F1053 Sincerely, Computershare Agent for CRH MEDICAL CORPORATION
